Citation Nr: 1520632	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

In December 2012 the Board rendered a decision on the Veteran's claim.  In December 2014 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision pursuant to a Joint Motion for Remand (JMR) and remanded the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2014 JMR indicated that VA had not fully met the duty to assist.  Specifically, the Veteran had indicated that he had been treated at the Veterans Hospital in Des Moines, Iowa in approximately 1963 or 1964, and that those records were not contained in the file.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The only Compensation and Pension examination conducted was in 2008 and does not consider the additional evidence developed with respect to the Veteran's claimed back disorder.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The RO should contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for a back disorder.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Make an attempt to obtain a complete copy of the Veteran's treatment records from VA Medical Center Des Moines, Iowa.  The Veteran reports that he was treated there for back symptoms in 1963 or 1964.  The records from the 1960s must be requested.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examination for back disorders to determine whether any current back disorder is related to the Veteran's military service including reported injury.  The report of examination must include a detailed account of all manifestations of symptoms involving the back found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran currently has a current back disorder and if any current back disorder is the result of his military service, to include being related to the reported back injury in service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

